Title: [From Thomas Jefferson to Benjamin Harrison, 24? November 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Williamsburg, 24? Nov. 1779. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1779, 1827 edn., p. 69 (24 Nov. 1779): “The Speaker laid before the House, a letter from the Governor, requesting that the vouchers returned by the commissioners of the Gun Manufactory at Fredericksburg, on the settlement of their accounts, may be furnished to the executive, to be by them used as vouchers in adjusting the account of the Commonwealth against the continent, which was read, Ordered, That the papers desired in the said letter be sent to the Governor.” Not located.]
